Citation Nr: 0931978	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1972.  He died in October 2002; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and November 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia.  The appellant 
testified before the undersigned Veterans Law Judge in May 
2009; a transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran died in October 2002.  His death certificate 
lists his immediate cause of death as liver failure due to or 
as a consequence of hepatitis due to or as a consequence of 
systemic inflammatory response syndrome (SIRS); other 
significant conditions contributing to death are cirrhosis, 
adult respiratory distress syndrome (ARDS), and closed head 
injury.

2.  At the time of the Veteran's death, service connection 
was established for posttraumatic stress disorder (PTSD) and 
residuals of a right shoulder injury with post-operative 
distal clavicle.  

3.  The competent evidence fails to demonstrate that the 
causes of death listed on the Veteran's death certificate 
were incurred in or related to his military service or due to 
any of his service-connected disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2004 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court has prescribed more specific notice requirements 
for claims for dependency and indemnity compensation (DIC) 
based on whether a veteran was service connected for a 
disability during his or her lifetime.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The Board finds that letters dated in March 2003, June 2003, 
and April 2004 partially satisfied VA's duty to notify 
provisions under the VCAA and Hupp.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
appellant what information and evidence was needed to 
substantiate her claim for the cause of the Veteran's death.  
More specifically, the March 2003 letter notified the 
appellant that she must establish "[a] relationship between 
the cause of the Veteran's death and an injury, disease, or 
event in service.  Alternatively, the April 2004 letter 
informed her that she might establish service connection by 
showing that the Veteran's service-connected conditions 
caused or contributed to his death.  Finally, all three 
letters informed the appellant about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The March 2003 and June 2003 letters were sent to the 
appellant prior to the initial adjudication in January 2004.  
Notice regarding the VCAA elements addressed in these letters 
was therefore timely.  See Pelegrini, 18 Vet. App. at 120.  
And although the April 2004 letter was sent after the January 
2004 RO rating decision, the Board concludes that such timing 
defect was harmless error because this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated in November 2004.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

The Board observes that none of the above-mentioned letters 
provided the appellant with a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death in accordance with the Court's holding in Hupp.  This 
first element notice error is presumed prejudicial to the 
appellant.  See Mayfield II, 19 Vet. App. at 115 (2005).  See 
also Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007), vacated on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  Nevertheless, the 
Board concludes that a remand is unnecessary because the 
appellant demonstrated that she had actual knowledge of the 
Veteran's service-connected disabilities.  Mayfield II, 19 
Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant).  In this regard, a 
written statement submitted by the appellant in December 2002 
contains an assertion that the Veteran's medications for his 
service-connected "arm" and PTSD contributed to the cause 
of his death.  See Appellant's Written Statement received 
December 11, 2002.  

The appellant was also not provided with notice as to the 
evidence and information necessary to establish an effective 
date should her claim for DIC be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  However, because 
the Board has concluded that a preponderance of the evidence 
is against this claim any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of her cause of death claim.  38 U.S.C.A. § 5103A(a).  
The Veteran's service treatment records are associated with 
the claims file, as well as all relevant VA and non-VA 
treatment records.  The appellant requested that VA obtain 
treatment records from Phoebe Putney Memorial Hospital (PPMH) 
pertaining to the Veteran's fatal motor vehicle accident, as 
well as records from two specialists which consulted on the 
Veteran's case at PPMH.  In September 2004, one of these 
private physicians notified the VA that treatment records 
were on file at PPMH, and not at the physician's office.  
Requests for records were sent to PPMH in October 2003 and 
June 2004.  Although no reply was ever received, the Board 
observes that the appellant has submitted copies of these 
outstanding treatment records, including consultation reports 
associated with the two private physicians previously 
contacted by the RO.  Thus, no further duty to assist remains 
with respect to these records.  The appellant has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  

A VA medical opinion was not requested in conjunction with 
the appellant's cause of death claim, and the Board notes 
that it has determined that the evidence currently of record 
is sufficient to decide the appellant's claim.  Thus, no 
remand for a VA medical opinion is warranted.  See Delarosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), 
and not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit").  In the present case, the appellant asserts that 
medication taken to treat the Veteran's service-connected 
disabilities contributed to his immediate cause of death, 
liver failure.  Alternatively, she contends that the 
Veteran's motor vehicle accident, which is responsible for 
the underlying cause of death, may represent a suicide 
committed as a result of his PTSD.  Finally, she notes that 
the Veteran was treated during service for hepatitis, which 
was listed as an intermediary cause of death.  

As discussed in more detail below, there is no competent 
evidence of record which supports the Veteran's lay 
assertions regarding any of the above theories of 
entitlement.  The Board recognizes that the threshold to 
trigger VA's duty to assist with an examination or opinion is 
a low one; however, there must be something of record which 
indicates a relationship between either the Veteran's cause 
of death and service or a service-connected disability and 
the cause of death.  Thus, in the absence of any competent 
evidence indicating a potential link, the Board concludes 
that a medical opinion is not necessary to substantiate the 
appellant's claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Preliminary Procedural Considerations

Initially, the Board observes that evidence was submitted by 
the appellant, through her congressional representative, in 
February 2008, and by the appellant directly in May 2009.  
Such evidence was received following the issuance of the 
August 2006 statement of the case; no supplemental statement 
of the case was ever issued indicating that the RO had 
reviewed this evidence in conjunction with the claim on 
appeal.  See 38 C.F.R. § 20.1304 (2008).  With regards to the 
evidence received in May 2009, the appellant submitted a 
waiver of RO review.  See id.  As for the evidence received 
in February 2008, it is duplicative of records already 
associated with the claims file.  Thus, no remand for RO 
consideration is required.  Id.  



Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate lists the immediate cause of 
death as liver failure due to or as a consequence of 
hepatitis due to or as a consequence of coronary systemic 
inflammatory response syndrome (SIRS).  Other significant 
conditions noted as contributing to death include cirrhosis, 
adult respiratory distress syndrome (ARDS), and closed head 
injury.  The death certificate indicates that the Veteran 
died as a result of an "accident," and more specifically, a 
"car wreck," which occurred in September 2002.  At the time 
of his death in October 2002, the Veteran was not service-
connected for any of the conditions listed on the death 
certificate.  Rather, service connection was in effect for 
PTSD and residuals of a right shoulder injury with post-
operative distal clavicle.  

With respect to the Veteran's service-connected disabilities, 
the appellant contends that service connection is warranted 
for the cause of his death because it is her belief that the 
medications taken to treat these disabilities, along with 
alcohol use, contributed to the Veteran's liver failure.  
Alternatively, she contends that the September 2002 motor 
vehicle accident (MVA) may have been a suicide committed as a 
result of the Veteran's PTSD.  Finally, the appellant notes 
that the Veteran was treated during service for hepatitis, 
thereby suggesting that this intermediary cause of death may 
have been service-related.  The Board will consider each of 
these theories of entitlement in determining whether the 
Veteran's death is service-related.  

The record reflects that the Veteran was involved in a MVA in 
late-September 2002 in which his automobile ultimately 
crashed into a tree.  The MVA report completed by the local 
authorities indicates that this incident occurred shortly 
after midnight; contributing factors identified include loss 
of driver control and driving too fast for conditions.  The 
Veteran was taken to the hospital where he was evaluated for 
head, neck, and chest trauma.  Initial blood tests were 
positive for alcohol and cannabis.  See PPMH Emergency Room 
Report dated September 21, 2002.  His health continued to 
deteriorate following admission, including his liver 
function, and on September 30, 2002, a liver biopsy revealed 
mild chronic hepatitis.  On October 5, 2002, the Veteran was 
evaluated for acute renal failure and given a mortality of 95 
percent.  Approximately two weeks following admission, the 
Veteran expired.  His final diagnoses were: closed head 
injury with severe neurologic injury; multisystem organ 
failure; chest trauma with a right flail and 
hemopneumothorax; ruptured spleen; multiple lacerations; 
renal calculus; gangrenous cholecysitis; cervical fracture at 
C6/7; respiratory failure; renal failure; liver failure; and 
moderate cirrhosis of unknown etiology.  

Regarding the appellant's lay assertions that the Veteran's 
liver failure was due, in part, to medications the Veteran 
was taking to treat his service-connected PTSD and right 
shoulder disability, the Board finds that the competent 
evidence fails to establish any such connection between liver 
failure and any medications.  More specifically, the 
competent medical evidence of record makes no mention of any 
relationship between medications the Veteran was taking for 
his service-connected disabilities and his development of 
liver failure, hepatitis, or SIRS.  Rather, the only evidence 
in support of this theory of entitlement are the appellant's 
own lay statements, which, unfortunately, are not competent 
given her status as a lay person without medical expertise 
and training.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Similarly, the record is silent for any competent evidence 
which establishes that the Veteran's September 2002 MVA which 
ultimately led to his October 2002 death is related to any of 
his service-connected disabilities.  The Board acknowledges 
the appellant's contentions that the MVA was a suicide 
directly attributable to the Veteran's service-connected 
PTSD.  However, neither the Veteran's death certificate nor 
the police report make any finding of suicide; rather, the 
Veteran's death was ruled to be an accident.  Furthermore, 
treatment records dated immediately preceding the MVA do not 
reflect any suicidal tendencies.  See VA Psychiatry Notes 
dated August 20, 2002, and September 18, 2002.  A VA 
Psychiatric treatment record dated only days before the 
September 2002 MVA reveals that the Veteran expressly denied 
suicidal ideation.  See VA Psychiatry Note dated September 
18, 2002.  He also reported some improvement in his 
irritability and depressive symptoms attributable to a change 
in his medication.  The Veteran's psychiatrist noted that the 
Veteran appeared less withdrawn.  See id.  

The above evidence preponderates strongly against a finding 
that the Veteran's MVA was the result of a suicide attempt 
directly attributable to his service-connected PTSD.  Thus, 
as before, the only evidence in support of the appellant's 
contentions are her own lay statements that the Veteran's 
PTSD was the "incident that set off the chain of events, 
[sic] hastening death."  See Appellant's Written Statement 
received December 11, 2002.  Absent any objective evidence 
that the Veteran's MVA was not an accident and a competent 
medical opinion that is was a suicide attributable to PTSD, 
the Board finds that a preponderance of the evidence is 
against awarding service connection for the cause of the 
Veteran's death on the basis that his death was the result of 
his service-connected PTSD.  

Finally, the appellant contends that the hepatitis 
responsible for the Veteran's liver failure is the same as 
that which he was treated for during military service.  As 
such, she asserts that service connection is warranted for 
the cause of his death.  

Service treatment records reflect that the Veteran was 
hospitalized in January 1971 for various complaints, 
including low back pain and scapular pain.  A progress note 
associated with his inpatient stay indicates that he is 
"doing well with respect to hepatitis," and that his 
jaundice is markedly reduced.  No other mention is made of 
hepatitis in the Veteran's service treatment records other 
than his March 1972 separation examination report which 
indicates a subjective history of jaundice or hepatitis, with 
no chronic infection or residuals noted on clinical 
examination.  

At the time of the Veteran's death, it appears that he was 
being treated at a VA hepatitis C clinic.  See VA Hep C 
Clinic Record dated August 15, 2002 (noting that the Veteran 
was a no-show).  It is unclear, however, whether he had been 
diagnosed with an active chronic infection.  VA treatment 
records are silent for a diagnosis of hepatitis, and records 
pertaining to his final hospital admission do not note a 
history of hepatitis.  Instead, the first competent objective 
evidence of hepatitis post-service is a September 30, 2002, 
liver biopsy which revealed chronic active hepatitis.  The 
Veteran's final discharge summary indicates that the etiology 
of this severe ongoing hepatocellular damage, including 
hepatitis, is unclear and it is noted to be the result of 
"either some preexisting noxious stimulus or as a 
consequence of multisystem organ failure" attributable to 
the MVA.  See PPMH Discharge Summary dated October 5, 2002.  

As for whether the Veteran's hepatitis was the result of the 
MVA or some 'preexisting noxious stimulus,' the Board finds 
that it is irrelevant in determining whether the Veteran's 
hepatitis was related to military service.  In this regard, 
the Veteran's post-service medical records show that there 
was no clinical evidence of an active hepatic infection or 
residual complications for many years post-service.  See VA 
Examination Report dated in August 1977 (historical 
infectious hepatitis with no residuum found); Emory Clinic 
Treatment Record dated April 20, 1992 (reports a history of 
hepatitis B, but is hepatitis antigen negative).  The first 
mention of an active hepatic infection is a July 1997 spine 
treatment record which contains a notation that the Veteran 
has hepatitis B due to intravenous drug use.  See Emory Spine 
Clinic Record dated July 16, 1997.  

The above evidence fails to support a finding that the 
Veteran was diagnosed with chronic hepatitis during his 
military service.  Moreover, there is competent medical 
evidence, including laboratory results, indicating that he 
did not have a chronic hepatic infection for many years after 
service.  Such evidence weighs heavily against the 
appellant's claim that the Veteran's hepatitis at death was 
related to service.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board notes that it must rely on 
the competent medical evidence of record in making its 
determination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, absent any competent evidence linking the 
Veteran's hepatitis at death to his in-service infection, the 
Board concludes that the hepatitis which led to his immediate 
cause of death, liver failure, was not service-related.  

A review of the remaining record fails to reveal any other 
competent evidence which might link the Veteran's death with 
service.  As previously discussed, the Veteran developed SIRS 
as a direct result of the September 2002 MVA.  Also listed on 
his death certificate as contributing factors were a closed 
head injury and ARDS; both of these conditions are also 
directly attributable to the MVA.  Finally, the Veteran was 
diagnosed with cirrhosis of the liver following the September 
2002 biopsy; there is no competent evidence of record which 
indicates that this is related to any in-service incident or 
event.  

The Board is sympathetic to the appellant's loss of her 
husband.  And while it has carefully considered her lay 
statements in the determination of this claim, her opinions 
regarding the etiology of the Veteran's death cannot be 
accepted as competent evidence in support of her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
present case, the competent evidence reflects that the 
Veteran was involved in an unfortunate automobile accident 
which severely damaged his body to the point of initiating 
multi-system organ failure.  Ultimately, the Veteran became 
septic and died.  Although the Veteran was service-connected 
for a number of disabilities, including PTSD, at the time of 
his death, there is nothing other than the appellant's own 
lay statements which indicates that his death was due to such 
disabilities.  And despite evidence that the Veteran 
contracted hepatitis during service, the competent evidence 
preponderates against finding that the hepatitis which caused 
his liver failure was related to his in-service infection 
more than thirty years earlier.  Seeing as a preponderance of 
the evidence does not support service connection for the 
cause of the Veteran's death, the benefit of the doubt rule 
does not apply, and her claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


